    Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 1 of 26 PageID# 132




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

SANDRA M. M., 1
    Plaintiff,

                v.                                                    Civil No. 3:19cv912

ANDREW M. SAUL,
Commissioner of Social Security,
     Defendant.


                                  MEMORANDUM OPINION

         This is an action seeking review of the decision of the Commissioner of Social Security

(“Commissioner”) denying Plaintiff’s application for disability insurance benefits under the Social

Security Act. Sandra M. M. (“Plaintiff”), thirty-eight years old at the time of her benefits

application, last worked as an office manager at a mobile home company, and as an assistant

director at a Department of Corrections facility. (R. at 75.) Plaintiff suffers from diabetes mellitus

with neuropathy and gastroparesis, as well as asthma. (R. at 18.) Plaintiff asserts that these

impairments significantly impact her ability to perform work-related activities because she

experiences nausea, vomiting, and pain that interfere with her ability to work. (R. at 55-60.)

         On October 24, 2016, Plaintiff filed for disability insurance benefits. (R. at 196.) After

Plaintiff’s application was denied, and after exhausting her administrative remedies, Plaintiff seeks

review of the Administrative Law Judge’s (“ALJ”) decision. This matter now comes before the




1
        The Committee on Court Administration and Case Management of the Judicial Conference
of the United States has recommended that, due to significant privacy concerns in social security
cases, federal courts should refer to claimants only by their first names and last initials.
                                                  1
    Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 2 of 26 PageID# 133




Court by consent of the parties pursuant to 28 U.S.C. § 636(c)(1), on the parties’ cross motions for

summary judgment, rendering the matter ripe for review. 2

         For the reasons set forth below, the Court DENIES Plaintiff’s Motion for Summary

Judgment (ECF No. 15), DENIES Plaintiff’s Motion for Remand (ECF No. 16), GRANTS

Defendant’s Motion for Summary Judgment (ECF No. 21), and AFFIRMS the final decision of

the Commissioner.

                                 I. PROCEDURAL HISTORY

         On October 24, 2016, Plaintiff filed an application for disability insurance benefits,

alleging disability based on diabetes, neuropathy, asthma, hyperthyroidism, amyloidosis, and

gastroesophageal reflux disease (“GERD”). (R. at 188-89.) The Social Security Administration

denied Plaintiff’s claim initially on January 4, 2017, and again upon reconsideration on February

21, 2017. (R. at 196, 207.) Plaintiff requested a hearing before an ALJ, and the hearing was held

on September 19, 2018. (R. at 44, 221.) On December 27, 2018, the ALJ issued a written opinion,

denying Plaintiff’s claim and concluding that Plaintiff did not qualify as disabled. (R. at 15-29.)

Plaintiff requested review of the ALJ’s decision, and on October 30, 2019, the Social Security

Administration Appeals Council denied the request, rendering the ALJ’s decision as the final

decision of the Commissioner. (R. at 1-3.) Plaintiff now seeks judicial review pursuant to 42 U.S.C.

§ 405(g).




2
        The administrative record in this case remains filed under seal, pursuant to E.D. Va. Loc.
R. 5 and 7(C). In accordance with these rules, the Court will exclude personal identifiers such as
Plaintiff’s social security number, the names of any minor children, dates of birth (except for year
of birth), and financial account numbers from this Memorandum Opinion, and will further restrict
its discussion of Plaintiff’s medical information only to the extent necessary to properly analyze
the case.

                                                 2
    Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 3 of 26 PageID# 134




                                   II. FACTUAL BACKGROUND

         Plaintiff alleges that her disability is driven by the symptoms and effects of Type I diabetes,

as well as asthma. (R. at 55-64.) As a result of her diabetes, Plaintiff suffers from other conditions

such as severe hypoglycemic unawareness, which causes low blood sugar and neuropathy, as well

as gastroparesis. 3 (R. at 55-56, 60.) Plaintiff alleges that she averages two hypoglycemic seizures

per week, which cause her to lose consciousness and experience confusion. (R. at 57-58, 67.)

Plaintiff also alleges that she experiences neuropathy (numbness) in her arms, toes, feet, and legs,

and that as a result, she feels pain “all day.” (R. at 59.) Finally, as a result of Plaintiff’s

gastroparesis, Plaintiff experiences constipation and frequent vomiting. (R. at 60.)

         Regarding Plaintiff’s asthma, she has lung nodules, a persistent cough, and she uses a

nebulizer for about fifteen minutes twice per day. (R. at 63-64.) Plaintiff has a long history of

smoking cigarettes. (R. at 834.)

         Plaintiff’s treatment records are as follows:

         In September 2016, Plaintiff began feeling gastrointestinal discomfort, and underwent an

upper gastrointestinal endoscopy, which demonstrated a large hiatal hernia and probable GERD,

but otherwise a normal stomach. (R. at 687-88.) Plaintiff then had an esophagram, which

demonstrated moderate esophageal dysmotility with narrowing at the gastroesophageal junction,

and a small to moderate sliding type hiatal hernia. (R. at 678.)




3
        Gastroparesis is “a condition that affects the normal spontaneous movement of the muscles
(motility) in your stomach.” Gastroparesis, Mayo Clinic, https://www.mayoclinic.org/diseases-
conditions/gastroparesis/symptoms-causes/syc-20355787 (last visited March 19, 2021).
Gastroparesis causes a person’s stomach motility to slow down or not work at all, and prevents the
stomach from emptying properly. Id.
                                                   3
    Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 4 of 26 PageID# 135




         Between October 2016 and October 2017, Plaintiff was seen by a variety of providers,

largely to sort out a possible diagnosis for Amyloidosis, which was ultimately ruled out, 4 but also

for her gastrointestinal symptoms. (R. at 584, 825.) Plaintiff reported symptoms such as weight

gain, fatigue, constipation, difficulty swallowing, and vomiting. (R. at 557, 585, 735, 834, 882,

904, 1030.) Plaintiff was seen at the Mayo Clinic from January 2017 to April 2017, “for a

comprehensive evaluation of her constellation of symptoms” including evaluations with the

Gastroenterology Clinic. (R. at 825, 834, 875, 880, 882, 904-06.) Plaintiff also presented to Duke

Health for “another evaluation of her amyloid.” (R. at 790.) While there, she reported nausea and

vomiting. (R. at 790.) Though an x-ray did show some constipation, a physical examination of

Plaintiff’s her abdomen was largely normal and demonstrated normal bowel sounds, soft abdomen,

and no abdominal guarding or tenderness. (R. at 793.) Despite her symptoms, Plaintiff’s providers

recommended limited treatment, including an increase in Plaintiff’s water intake; use of a stool

softener, probiotics and magnesium; and both dietary and lifestyle changes, including quitting

smoking and carb counting. (R. at 559, 737, 835.)

         In September 2017, Plaintiff presented to Dr. Matthew Brengman for an initial consultation

about diabetic gastroparesis. (R. at 1000.) After discussing surgery options with Plaintiff and

reviewing her records from the Mayo Clinic, Dr. Brengman suggested a gastric stimulation and

pyloroplasty for her symptoms. (R. at 1002.) Plaintiff underwent surgery in October 2017 to place

the gastric stimulator. (R. at 992, 1410.) Two weeks after her surgery, Plaintiff reported that her



4
         Amyloidosis is “a rare disease that occurs when an abnormal protein, called amyloid, builds
up in your organs and interferes with their normal function.” Amyloidosis, Mayo Clinic,
https://www.mayoclinic.org/diseases-conditions/amyloidosis/symptoms-causes/syc-20353178
(last visited March 3, 2021). Plaintiff went through an extensive workup at the Mayo Clinic (R. at
822-881), and after a number of tests, her provider at the Mayo Clinic ruled out primary
amyloidosis, determined that an amyloid deposit in Plaintiff’s left arm was caused by her insulin
shots, and opined that no treatment was necessary. (R. at 880-81.)
                                                 4
 Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 5 of 26 PageID# 136




vomiting had subsided, but she was still experiencing some nausea. (R. at 992.) Six weeks after

her surgery, Plaintiff reported “mild intermittent episodes of nausea that occur once a week” and

“deni[ed] any vomiting from gastroparesis.” (R. at 989.) Despite such mild episodes, Dr.

Brengman described Plaintiff’s response to the gastric stimulator as “excellent.” (R. at 991.)

       The gastric stimulator initially appeared to alleviate Plaintiff’s symptoms. (R. at 1115

(significantly improved symptoms); 1272 (no nausea or vomiting); 1389 (no nausea and normal

bowel movements)). However, in June 2018, Plaintiff reported that she was again experiencing

nausea and vomiting. (R. at 1366, 1368.) Nonetheless, a physician examination of Plaintiff

demonstrated her abdomen was soft, non-distended, and nontender. (R. at 1369.) At the same visit,

Plaintiff’s diabetes was not under control, and she became hypoglycemic during her interview. (R.

at 1372.) Several days later, Plaintiff reported feeling full and bloated, but denied any diarrhea and

constipation. (R. at 1327-28.)

       In July 2018, Plaintiff reported experiencing worsening nausea. (R. at 1385.) She reported

that her nausea was not associated with vomiting or reflux, and occurred more frequently at night.

(R. at 1385.) Upon examination, Plaintiff had bowel sounds present in all four quadrants. (R. at

1387.) An x-ray of Plaintiff’s abdomen in August 2018 demonstrated no gastric outlet obstruction

and normal small bowel follow-through. (R. at 1415-16.) An upper gastrointestinal endoscopy,

performed around the same time, was normal. (R. at 1419.) Plaintiff weighed 179 pounds as of

September 2018. (R. at 1441-42.)

       At Plaintiff’s hearing on September 19, 2018, Plaintiff provided additional testimony about

her symptoms. (R. at 44-93.) Plaintiff stated that she is unable to digest enough food to keep her

blood sugar elevated, which causes her to experience constant confusion. (R. at 56.) Plaintiff

explained that she vomits “every time [she] eats” and “every time [she] drinks,” and reported that



                                                  5
 Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 6 of 26 PageID# 137




the day before the hearing, she vomited seven times. (R. at 60.) She testified that she lost weight

due to vomiting, and currently weighed 152 pounds. (R. at 74.)

                                    III. THE ALJ’S DECISION

       On December 17, 2018, the ALJ issued a written opinion, finding that Plaintiff did not

qualify as disabled. (R. at 15-29.) The ALJ followed the five-step evaluation process established

by the Social Security Act in analyzing Plaintiff’s disability claim. (R. at 18-29); 20 C.F.R. §

404.1520(a)(4); see Mascio v. Colvin, 780 F.3d 632, 634-35 (4th Cir. 2015) (describing the ALJ’s

five-step sequential evaluation).

       According to those regulations, at step one, the ALJ looks at the claimant’s current work

activity. § 404.1520(a)(4)(i). At step two, the ALJ asks whether the claimant’s medical

impairments meet the regulations’ severity and duration requirements. § 404.1520(a)(4)(ii). Step

three requires the ALJ to determine whether the medical impairments meet or equal an impairment

listed in the regulations. § 404.1520(a)(4)(iii). Between steps three and four, the ALJ must assess

the claimant’s residual functional capacity, accounting for the most the claimant can do despite

her physical and mental limitations. § 404.1545(a). At step four, the ALJ assesses whether the

claimant can perform her past work given her residual functional capacity. § 404.1520(a)(4)(iv).

Finally, at step five, the ALJ determines whether the claimant can perform any work existing in

the national economy. § 404.1520(a)(4)(v).

       In the instant case, at step one, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity from her alleged onset date of May 28, 2016. (R. at 18.) At step two,

the ALJ determined that Plaintiff suffered from the following severe impairments: diabetes

mellitus with neuropathy and gastroparesis; and asthma. (R. at 18.) At step three, the ALJ




                                                6
 Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 7 of 26 PageID# 138




determined that neither of these impairments, individually or in combination, met or equaled a

disability listing in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 19-20.)

       After step three, the ALJ determined Plaintiff’s residual functional capacity based on an

evaluation of the evidence, including medical records, Plaintiff’s testimony, and the findings of

treating and examining health care providers. (R. at 20-26.) Based on this evidence, the ALJ

determined that Plaintiff retained the ability to perform light work with the following limitations:

       [Plaintiff] can never climb ladders/ropes/scaffolds, occasionally kneel, crouch, and
       crawl, and frequently climb ramps/stairs, balance, and stoop. She should avoid
       concentrated exposure to temperature extremes, wetness, and humidity and even
       moderate exposure to respiratory irritants (such as fumes/odors/dusts/gases/poor
       ventilation) and workplace hazards (such as moving machine parts and unprotected
       heights).

(R. at 20.) The ALJ explained this determination by extensively summarizing the evidence in the

record and holding that the objective medical findings in the record demonstrated that Plaintiff had

functional limitations that were not as severe as Plaintiff alleged. (R. at 20–26.)

       Based on this determination, the ALJ then considered, at step four, whether Plaintiff could

perform her past relevant work. (R. at 27.) Based on the vocational expert’s testimony, ALJ

concluded that Plaintiff was capable of performing some of her past relevant work, specifically

her past work as a payroll clerk, office manager, bookkeeper, and salesperson. (R. at 27.)

       At step five, the ALJ considered whether Plaintiff could perform other jobs existing in

significant numbers in the national economy. (R. at 27.) The ALJ weighed the testimony of the

vocational expert, who opined that Plaintiff could perform the requirements of occupations such

as garment sorter, price marker, and ticket seller. (R. at 27-28.) The ALJ determined that, given

Plaintiff’s age, education, work experience, and residual functional capacity, Plaintiff can make a

successful adjustment to other work that exists in significant numbers in the national economy. (R.

at 28.) The ALJ, therefore, concluded that a finding of “not disabled” was appropriate. (R. at 28.)

                                                  7
 Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 8 of 26 PageID# 139




                                  IV. STANDARD OF REVIEW

       This Court upholds an ALJ’s Social Security disability determination if “(1) the ALJ

applied the correct legal standards and (2) substantial evidence supports the ALJ’s factual

findings.” Arakas v. Comm’r, Soc. Sec. Admin., 983 F.3d 83, 94 (4th Cir. 2020) (citing 42 U.S.C.

§ 405(g) and Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015)).

       “Substantial evidence is that which a reasonable mind might accept as adequate to support

a conclusion.” Pearson, 810 F.3d at 207 (internal quotation marks omitted). Substantial evidence

thus requires more than a scintilla of evidence, but less than a preponderance of the evidence.

Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012). Between these two evidentiary thresholds

lies a “zone of choice” where the ALJ’s decision can go either way without interference by the

courts. See Dunn v. Colvin, 607 F. App’x 264, 274 (4th Cir. 2015) (quoting Clarke v. Bowen, 843

F.2d 271, 272–73 (8th Cir. 1988)). “‘In reviewing for substantial evidence, we do not undertake

to re-weigh conflicting evidence, make credibility determinations, or substitute our judgment’ for

the ALJ’s.” Arakas, 983 F.3d at 95 (quoting Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996)).

       In considering the decision of the ALJ based on the record as a whole, the court must take

into account “whatever in the record fairly detracts from its weight.” Breeden v. Weinberger, 493

F.2d 1002, 1007 (4th Cir. 1974) (quoting Universal Camera Corp. v. N.L.R.B., 340 U.S. 474, 488

(1951)). If substantial evidence in the record supports the ALJ’s findings as to any fact, it is binding

on the reviewing court regardless of whether the court disagrees with such findings. Hancock, 667

F.3d at 476. “A factual finding by the ALJ is not binding if it was reached by means of an improper

standard or misapplication of the law.” Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987). If

substantial evidence in the record does not support the ALJ’s determination or if the ALJ has made

an error of law, the Court must reverse the decision. See id.



                                                   8
 Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 9 of 26 PageID# 140




                                          V. ANALYSIS

       Plaintiff’s appeal to this Court challenges the ALJ’s finding of “not disabled,” arguing the

ALJ erred by (1) failing to properly consider Plaintiff’s pain; (2) rejecting the opinions of

Plaintiff’s treating physicians; and (3) failing to properly account for Plaintiff’s pulmonary

impairments. (Pl.’s Brief in Supp. of Pl.’s Mot. For Summ. J. 7-8, ECF No. 17 (“Pl.’s Mem.”).)

For the reasons set forth below, the ALJ did not err in denying the Plaintiff’s application for

benefits.

   A. The ALJ Did Not Err in Evaluating Plaintiff’s Pain.

       Plaintiff argues that the ALJ erred by performing an improper Craig v. Chater pain

analysis. (Pl.’s Mem. at 8-11 (referencing Craig v. Chater, 76 F.3d 585 (4th Cir. 1996)).) First,

Plaintiff argues that the ALJ did not make an adequate finding at step one of the Craig pain analysis

because the ALJ failed to identify which symptoms could reasonably be produced by Plaintiff’s

impairments. (Pl.’s Mem. at 8-9.) Second, Plaintiff argues that the ALJ erred at step two of the

Craig pain analysis by improperly considering Plaintiff’s pain related to gastroparesis,

constipation, and hiatal hernia. (Pl.’s Mem. at 9-11.) In response, Defendant contends that the ALJ

fully explained how Plaintiff’s alleged symptoms were inconsistent with the record, and that the

ALJ reasonably discounted Plaintiff’s gastrointestinal complaints in light of the record. (Def.’s

Mot. For Summ. J. and Br. in Supp. 17-23, ECF No. 21 (“Def.’s Mem.”).) The Court addresses

each argument in turn.

       After step three of the ALJ’s sequential analysis, but before deciding whether a claimant

can perform past relevant work at step four, the ALJ must determine the claimant’s residual

functional capacity. 20 C.F.R. § 404.1545(a). The residual functional capacity must incorporate

impairments supported by the objective medical evidence in the record and those impairments that



                                                 9
Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 10 of 26 PageID# 141




are based on the claimant’s credible complaints. § 404.1545(a). When evaluating a claimant’s

subjective complaints of pain in the context of a residual functional capacity determination, the

ALJ must follow a two-step analysis. § 404.1529(a); Craig, 76 F.3d at 594; see also SSR 96-7p,

1996 WL 374186 (July 2, 1996).

          The first step of the Craig analysis requires the ALJ to determine the existence of an

underlying medically determinable physical or mental impairment or impairments that could

reasonably produce the claimant’s alleged pain or other symptoms. § 404.1529(b); Craig, 76 F.3d

at 594. This threshold determination requires a showing, by objective evidence, “of the existence

of a medical impairment ‘which could be reasonably expected to produce’ the actual pain, in the

amount and degree, alleged by the claimant.” Craig, 76 F.3d at 594. Only after this threshold

determination may the ALJ proceed to the second step and evaluate the intensity and persistence

of those symptoms to determine the extent to which they limit the claimant’s ability to work. Id.

at 595.

          The second step, in which the ALJ is determining the extent to which the pain impairs the

claimant’s ability to work, requires the ALJ to consider objective medical evidence and other

objective evidence, as well as the claimant’s allegations. Id. “Although a claimant’s allegations

about her pain may not be discredited solely because they are not substantiated by objective

evidence of the pain itself or its severity, they need not be accepted to the extent they are

inconsistent with the available evidence, including objective evidence of the underlying

impairment, and the extent to which that impairment can reasonably be expected to cause the pain

the claimant alleges she suffers.” Id. at 595; § 404.1529(c)(4).

          The Fourth Circuit has determined that “[w]hen factual findings rest upon credibility

determinations, they should be accepted by the reviewing court absent ‘exceptional



                                                 10
Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 11 of 26 PageID# 142




circumstances.’” Carpenter v. Berryhill, No. 3:17cv248, 2018 WL 3385191, at *12 (E.D. Va. May

31, 2018) (quoting Eldeco, Inc. v. N.L.R.B., 132 F.3d 1007, 1011 (4th Cir. 1997)). Thus, “[w]hen

the ALJ appropriately considers all relevant factors, hears the claimant’s testimony and observes

[her] demeanor, the ALJ’s credibility determination deserves [] deference.” Id. (citing Shively v.

Heckler, 739 F.2d 987, 989 (4th Cir. 1984)). Therefore, this Court must accept the ALJ’s factual

findings and credibility determinations unless “a credibility determination is unreasonable,

contradicts other findings of fact, or is based on an inadequate reason or no reason at all.” Id.

(quoting N.L.R.B. v. McCullough Envtl. Servs., Inc., 5 F.3d 923, 928 (5th Cir. 1993)).

          1. The ALJ Did Not Err at Step One of the Craig Pain Analysis.

          First, Plaintiff argues that the ALJ erred at the first step of the Craig pain analysis by

finding that Plaintiff’s impairments could reasonably be expected to cause some of the alleged

symptoms, without identifying which symptoms Plaintiff’s impairments could not reasonably be

expected to produce and, conversely, without identifying which symptoms Plaintiff’s impairments

could reasonably be expected to produce. (Pl.’s Mem. at 8.)

          Here, the ALJ laid out the two steps of the Craig pain analysis at the outset of the decision.

(R. at 20-21.) Subsequently, the ALJ reviewed Plaintiff’s testimony about her capabilities, and

concluded that “the claimant’s medically determinable impairments could reasonably be expected

to cause some of the alleged symptoms; however, the claimant’s statements concerning the

intensity, persistence and limiting effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record for the reasons explained in this decision.” (R.

at 21.)

          The ALJ satisfied the first step of the Craig analysis because the ALJ found the existence

of a medical impairment and continued the analysis to the second step of the inquiry. See Powell



                                                   11
Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 12 of 26 PageID# 143




v. Colvin, No. 3:16-cv-56, 2016 WL 6562071, at *5-6 (E.D. Va. Oct. 14, 2016) (finding no error

at step one where the ALJ found the existence of a medical impairment and progressed to the

second step). Despite Plaintiff’s contention, this Court has repeatedly held that an ALJ does not

err at step one in the Craig analysis by finding that the claimant’s impairments could cause some

of the alleged symptoms at the first step. See Thomas v. Saul, No. 3:18-cv-700, 2019 WL 3801850,

at *13 (E.D. Va. July 25, 2019) (finding ALJ does not err at step one of Craig analysis by using

word “some” and citing cases where courts have held the same), report and recommendation

adopted, 2019 WL 3779515 (E.D. Va. Aug. 12, 2019); Wanda H. v. Saul, No. 3:19-cv-001, 2019

WL 6709387, at *6 (E.D. Va. Dec. 9, 2019) (same). In Thomas v. Saul, the Court explained that,

when an ALJ finds that Plaintiff’s medically determinable impairments could reasonably be

expected to produce some of Plaintiff’s symptoms, the ALJ “merely reject[s] some of the

symptoms alleged by Plaintiff while accepting others,” and such a finding comports with the

Fourth Circuit’s decision in Craig. 2019 WL 3801850, at *13. Accordingly, the ALJ properly

evaluated Plaintiff’s subjective complaints at the first step of the Craig analysis.

       2. The ALJ Did Not Err at Step Two of the Craig Pain Analysis in Evaluating Plaintiff’s
          Pain Related to Gastroparesis, Constipation, and Hiatal Hernia.

       Plaintiff next argues that the ALJ erred in evaluating the severity of Plaintiff’s pain related

to gastroparesis, constipation, and hiatal hernia5 in the residual functional capacity determination.




5
        Although Plaintiff’s argument includes hiatal hernia as one of three sources of pain which
the ALJ failed to properly consider, the record does not indicate this condition was a source of
pain for Plaintiff. The Plaintiff’s argument notes only that Plaintiff was diagnosed in September
2016 as having a hiatal hernia, and that the condition “was still on her active problem list” as of
the date of the hearing. (Pl.’s Mem. at 5.) Further, there is no indication from the record that
Plaintiff’s hiatal hernia diagnosis resulted in any functional limitations. A diagnosis “without
more, does not establish that [a person] suffers from any particular symptoms or limitations.”
Felton-Miller v. Astrue, 459 F. App'x 226, 230 (4th Cir. 2011). Here, the ALJ recognized
Plaintiff’s hiatal hernia diagnosis, but appropriately concluded, based on the record, that it does
                                                 12
Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 13 of 26 PageID# 144




(Pl.’s Mem. at 9-11.) Plaintiff contends that the pain resulting from these impairments required a

limitation in her attention and concentration, and that the ALJ should have included such

limitations in the residual functional capacity determination and the ALJ’s questions to the

vocational expert. (Pl.’s Mem. at 10-11.)

       This Court must give great deference to the ALJ’s credibility determinations. Eldeco, Inc.

v. N.L.R.B., 132 F.3d 1007, 1011 (4th Cir. 1997). After considering the medical evidence, medical

opinions, Plaintiff’s range of daily activities, and Plaintiff’s testimony, the ALJ concluded that

“[t]he longitudinal record” was “inconsistent with the [Plaintiff’s] allegations regarding the

severity of her symptoms and limitations.” (R. at 25.) Specifically, with respect to Plaintiff

gastroparesis and accompanying constipation, the ALJ noted that “[d]espite [Plaintiff’s] testimony

that her stimulator only helped until January or February of 2018, the records note significant

improvement after gastric stimulator placement and she reported eating well through at least April

2018. She did not report any problems until June 2018.” (R. at 25.) Moreover, the ALJ noted

several inconsistencies between Plaintiff’s statements and the record evidence. Specifically, the

ALJ observed that Plaintiff testified that she weighed 152 pounds, but records indicated that she

weighed 179 mere weeks before her hearing. (R. at 25-26.) The ALJ also determined that although

Plaintiff alleged difficulty with opening jars and handling buttons, the record did not reflect that

she reported any difficulty with manipulation, and no objective medical evidence demonstrated

decreased grip strength. (R. at 25.) Similarly, though Plaintiff alleged difficulty with daily

activities such as getting in and out of the bath or getting dressed, Plaintiff’s medical records do




not result in any functional limitations. (R. at 20, 22.) For these reasons, the ALJ did not err in his
consideration of Plaintiff’s hiatal hernia.

                                                  13
Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 14 of 26 PageID# 145




not reflect that she reported these issues to her medical providers, and Plaintiff appears to have

reported no issues with her balance or confusion. (R. at 25.)

       Having considered this evidence, the ALJ explained that the residual functional capacity

determination limiting Plaintiff to light work with some postural limitations was supported by

evidence in the record, including Plaintiff’s complaints of pain. (R. at 20, 26.) Specifically, the

ALJ concluded that the postural and environmental limitations imposed accommodated Plaintiff’s

complaints of pain. (R. at 26.) Thus, giving the ALJ’s credibility determination deference, the ALJ

appropriately reviewed the record and evaluated Plaintiff’s symptoms and pain to determine that

they did not significantly limit Plaintiff’s ability to do work activities beyond the limitations

identified in her residual functional capacity determination.

       Relatedly, Plaintiff also contends that the ALJ erred at step two given the opinions of Drs.

Suslick and Brengman. (Pl.’s Mem. at 10.) Both Drs. Suslick and Brengman opined that Plaintiff

would experience “pain, fatigue, or other symptoms” that would “frequently” interfere with her

attention and concentration. (R. at 1055, 1457.) As an initial matter, although Plaintiff contends

that the ALJ “did not even consider this aspect” of the doctors’ opinions, the record reflects

sufficient consideration. The ALJ recognized that Dr. Suslick’s assessment was “based on

[Plaintiff’s] reported symptoms and limitations, rather than on objective findings and diagnostic

test results.” (R. at 26.) By Dr. Suslick’s own description, he saw Plaintiff “irregularly” and treated

her for a variety of complaints unrelated to gastroparesis, constipation, and hiatal hernia. (See e.g.,

R. at 972 (cough, chills, body aches); 975 (amyloidosis, shortness of breath, vomiting); 980

(anxiety); 983 (allergic reaction); 1006 (elevated blood pressure, knot on back of neck, referral);

1021 (eye swelling); 1030 (fever, vomiting, diarrhea); 1052 (describing his treatment of Plaintiff

as “irregular”).) During these visits, Plaintiff did not complain of abdominal pain caused by



                                                  14
Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 15 of 26 PageID# 146




gastroparesis, constipation or hiatal hernia. On the occasions that Plaintiff did report abdominal

pain, Dr. Suslick consistently found Plaintiff had a soft abdomen with no abdominal tenderness.

(R. at 736, 1027, 1032, 1425.) Moreover, Dr. Suslick’s treatment notes never expressed any

findings that Plaintiff’s pain caused any concern with her ability to concentrate. (See e.g., R. at

981, 1018, 1270, 1280.)

       As for Dr. Brengman, the record is not at all clear whether he opined that Plaintiff’s pain

would interfere with her attention and concentration. (See R. at 1457.) In his opinion, Dr.

Brengman did not specify which, if any, of Plaintiff’s symptoms would affect her ability to

maintain attention or concentrate. Instead, Dr. Brengman indicated that Plaintiff’s attention and

concentration would be limited due to “pain, fatigue, or some other symptoms.” (R. at 1457

(emphasis added).) In other portions of Dr. Brengman’s opinion, he indicated the Plaintiff’s pain

would only occur with meals, and only rated Plaintiff’s pain as moderate. (R. at 1456.) Notably,

Dr. Brengman stated that Plaintiff’s “primary symptoms” were nausea and vomiting, and declined

to include “pain” as one of Plaintiff’s primary symptoms. (R. at 1455.) Nor do Dr. Brengman’s

treatment notes reflect that Plaintiff was experiencing disabling pain. (See R. at 992 (reporting

intermittent abdominal pain); 1387 (denying the existence of abdominal pain).) Accordingly, the

ALJ did not err by not accepting the opinions of Drs. Suslick and Brengman in evaluating

Plaintiff’s subjective complaints of pain.

       In sum, the ALJ properly considered Plaintiff’s pain in determining her residual functional

capacity, and remand is not warranted on this ground.

   B. The ALJ Properly Considered the Opinions of Drs. Suslick and Brengman.

       Plaintiff also argues that the ALJ erred by failing to explain his reasons for rejecting the

opinions of Plaintiff’s treating physicians, Dr. Suslick and Dr. Brengman. With respect to Dr.



                                                15
Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 16 of 26 PageID# 147




Suslick’s opinion, Plaintiff contends the ALJ’s explanation for rejecting Dr. Suslick’s opinion is

“too conclusory and nonspecific” and “failed to point to any specific evidence that contradict[s]”

Dr. Suslick’s opinion. (Pl.’s Mem. at 13-14.) As for Dr. Brengman, Plaintiff contends the ALJ

should not have rejected Dr. Brengman’s opinion as nonspecific to Plaintiff, and the ALJ erred by

not addressing Dr. Brengman’s opinion that Plaintiff needs ready access to a restroom. (Pl.’s Mem.

at 17-18.) In response, Defendant argues that the ALJ applied the correct regulations to find that

the opinions of Drs. Suslick and Brengman were unsupported by, and inconsistent with the record.

(Def.’s Mem. at 24-32.)

       In general, an ALJ must consider all medical opinions in the record. § 404.1527(c). An

opinion provided by a treating source, however, is given special significance by the regulations.

§ 404.1527(c)(2). A treating source is a “medical source who provides [the claimant], or has

provided [the claimant], with medical treatment or evaluation and who has, or has had, an ongoing

treatment relationship with [the claimant].” § 404.1527(a)(2). Under the “treating physician rule,”

an ALJ must give a medical opinion from a treating source controlling weight if the opinion is (1)

“well-supported by medically acceptable clinical and laboratory diagnostic techniques,” and (2)

“not inconsistent with the other substantial evidence.” § 404.1527(c)(2); see Arakas, 983 F.3d at

106; SSR 96-2p, 1996 WL 374188 (July 2, 1996).6

       If a medical opinion from a treating source is not entitled to controlling weight, the ALJ

must consider certain factors to determine the weight to afford the opinion. § 404.1527(c)(2)–(6);

see Arakas, 983 F.3d at 106. Those factors are: (1) the length of the treating source relationship



6
        Effective March 27, 2017, the Social Security Administration rescinded SSR 96-2p and
what is known as the “treating physician rule.” 82 Fed. Reg. 5844-01, at 5844-45, 5854-55 (Jan.
18, 2017). Plaintiff filed her application for benefits in 2016, before the Social Security
Administration rescinded the rule. (R. at 196.)


                                                16
Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 17 of 26 PageID# 148




and frequency of examination; (2) the nature and extent of the treatment relationship; (3)

supportability based upon the medical record; (4) consistency between the opinion and the medical

record; (5) any specialization on the part of the treating source; and (6) any other relevant factors

brought to the ALJ’s attention which tend to support or contradict the medical opinion.

§ 404.1527(c)(2)–(6). “While an ALJ is not required to set forth a detailed factor-by-factor analysis

in order to discount a medical opinion from a treating physician, it must nonetheless be apparent

from the ALJ’s decision that he meaningfully considered each of the factors before deciding how

much weight to give the opinion.” Dowling v. Comm’r, Soc. Sec. Admin., 986 F.3d 377, 385 (4th

Cir. 2021). Generally, a reviewing court should not disturb an ALJ’s decision regarding the weight

given to a medical opinion “absent some indication that the ALJ has dredged up ‘specious

inconsistences,’ or has failed to give a sufficient reason for the weight afforded a particular

opinion.” Dunn, 607 F. App’x at 267 (citing Scivally v. Sullivan, 966 F.2d 1070, 1077 (7th Cir.

1992)).

          1. The ALJ Properly Considered Dr. Suslick’s Opinion.

          Dr. Suslick began treating Plaintiff in July of 2015, and appears to have been Plaintiff’s

primary care physician. (R. at 739.) He reported that he saw Plaintiff irregularly, estimating visits

anywhere from once a year to eight times per year. (R. at 739, 1052.) Dr. Suslick completed two

impairment questionnaires on behalf of Plaintiff on January 13, 2017 and April 4, 2018. (R. at 739-

43, 1052-56.) Both questionnaires reported diagnoses for Type I diabetes and diabetes mellitus;

nontoxic multinodular goiter; abdominal pain; dyspnea; amyloidosis; gastroparesis; GERD; and

neuropathy. (R. at 739-40, 1052-53.)

          In the January 13, 2017 report, Dr. Suslick noted that Plaintiff experiences daily pain in

her chest and abdomen, exacerbated by eating. (R. at 740.) He also opined that Plaintiff must rise



                                                 17
Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 18 of 26 PageID# 149




from a seated position once every ten minutes, and could not return to a seated position for thirty

minutes. (R. at 741.) Moreover, he opined that it was medically necessary for Plaintiff to elevate

her legs while sitting, “all day.” (R. at 741.) According to the questionnaire, Plaintiff could never

lift any weight; could never or rarely grasp, turn, and twist objects; and could never or rarely use

her hands or fingers for fine manipulations. (R. at 741-42.)

        In the April 4, 2018 report, Dr. Suslick stated that Plaintiff experiences cramping in her

abdomen, arms, and legs, which is “almost always present.” (R. at 1053.) Dr. Suslick noted that

Plaintiff’s symptoms are aggravated or precipitated by low or high blood glucose levels, as well

as sleeping or activity. (R. at 1053.) Dr. Suslick opined that Plaintiff had to get up from a seated

position once every ten minutes, and could not return to a seated position for five minutes. (R. at

1054.) Additionally, Dr. Suslick stated that it was medically necessary for Plaintiff to elevate both

legs for ten to fifteen minutes, three times per hour. (R. at 1054.) Again, Dr. Suslick opined that

Plaintiff could never lift or carry any weight. (R. at 1054.)

        After considering Plaintiff’s medical history including Dr. Suslick’s treatment notes, the

ALJ explained that he rejected Dr. Suslick’s opinion that Plaintiff is unable to work because it was

unsupported by the overall record—which demonstrated limited physical findings and generally

routine and conservative treatment. More importantly, the ALJ rejected Dr. Suslick’s opinion as

unsupported by Dr. Suslick’s own treatment notes “showing either generally normal findings

(except occasional positive respiratory findings).” (R. at 26.) The ALJ noted that Dr. Suslick’s

opinion was, at times, based on “no examinations at all.” (R. at 24 (citing that, despite Plaintiff

appearing “uncomfortable,” Dr. Suslick “did not perform a physical examination); 26.)

Additionally, the ALJ noted that no other treating sources suggested Plaintiff was unable to work

at all. (R. at 26.)



                                                 18
Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 19 of 26 PageID# 150




       Although Dr. Suslick was a treating physician, the ALJ did not err in rejecting his opinions

as inconsistent with the evidence of record. In deciding not to give Dr. Suslick’s opinions

controlling weight, the ALJ explained that Dr. Suslick’s opinions were inconsistent with other

substantial evidence in the record, including Dr. Suslick’s own treatment notes. As noted by the

ALJ, Dr. Suslick’s own treatment of Plaintiff was routine, and demonstrated normal findings. (R.

at 1006-51, 1269-81.) For example, the ALJ noted that, although Dr. Suslick opined that Plaintiff

had significant limitations in her ability to work and should to elevate her legs for ten to fifteen

minutes, three times per hour, none of Dr. Suslick’s treatment notes suggest that he ever advised

Plaintiff that elevating her legs was necessary. (R. at 26, 1054.) In fact, none of Dr. Suslick’s

treatment notes demonstrated that Plaintiff had any significant swelling in her legs. (R. at 1018 (no

leg edema); 1027 (no edema).) Nor did Plaintiff frequently complain of pain in her legs from

neuropathy that would require Plaintiff to elevate her legs. (R. at 972 (no complaints of neuropathy

pain); 975 (same); 778 (same); 980 (same); 1019 (same); 1023 (same); 1027 (same).) Plaintiff only

complained of neuropathy pain to Dr. Suslick twice, and Dr. Suslick did not, on either occasion,

recommend Plaintiff elevate her legs. (R. at 1006 (prescribing gabapentin); 1032-33 (no treatment

recommended for Plaintiff’s bilateral leg pain).) Moreover, no other medical records indicate

significant swelling in Plaintiff’s legs, and no other treatment providers required Plaintiff to elevate

her legs. (See R. at 26, 793 (no edema); 823 (trace edema bilaterally); 878 (trace edema bilaterally);

990 (no edema).) Because Dr. Suslick opined on several limitations that were inconsistent with

other evidence in the record, the ALJ appropriately gave his opinion less than controlling weight.

See, e.g., Sharp v. Colvin, No. 3:14cv340-, 2015 WL 1517416, at *4 (E.D. Va. Apr. 1, 2015), aff’d,

660 F. App’x 251 (4th Cir. 2016) (upholding ALJ’s decision to give treating physician’s opinion




                                                  19
Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 20 of 26 PageID# 151




less than controlling weight where the treating physician’s opinion was inconsistent with his own

treatment notes and other evidence in the record).

        The ALJ’s decision also evidences that the ALJ considered the factors set forth in

§ 404.1527(c)(2)–(6) in determining how much weight to assign Dr. Suslick’s opinions. The ALJ

cited Plaintiff’s treatment records with Dr. Suslick, and the findings that Dr. Suslick made during

each visit, evidencing that the ALJ considered the length of the treating source relationship,

frequency of examination, and the nature and extent of the treatment relationship. (R. at 18, 22-

24.) As previously explained, the ALJ noted that Dr. Suslick’s opinions were unsupported by his

own treatment notes, which demonstrated generally normal findings, or other evidence in the

record. (R. at 24, 26.) The ALJ explained that, although Dr. Suslick opined on significant

limitations for Plaintiff, his treatment notes demonstrated limited physical findings, and routine

conservative treatment. (R. at 26.) The ALJ also explained that Dr. Suslick’s opinions were

inconsistent with the longitudinal record, including that no other treatment providers came to the

same conclusions as Dr. Suslick. (R. at 26.) There is no indication that Dr. Suslick was a specialist

of any kind, and in fact, as the ALJ detailed throughout the decision, he treated Plaintiff for a

variety of complaints, including respiratory issues, diarrhea, vomiting, elevated blood sugar levels,

and pain associated with mobility. (R. at 22-26, 972, 975, 980, 983, 1006, 1021, 1030.) For these

reasons, the ALJ adequately explained his reasons for discounting Dr. Suslick’s opinion.

        Plaintiff briefly raises two additional arguments to no avail. First, Plaintiff contends that

the ALJ only considered a single opinion from Dr. Suslick—that Plaintiff is unable to work. (Pl.’s

Mem. at 12.) However, reviewing the ALJ’s opinion, the ALJ addressed both Dr. Suslick’s 2017

and 2018 reports, and the detailed opinions contained in each. (R. at 22, 24.) The ALJ considered

Dr. Suslick’s first opinion that Plaintiff:



                                                 20
Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 21 of 26 PageID# 152




        [C]ould sit less than 1 hour total in a workday, stand/walk less than 1 hour total in
        a workday, never lift any weight, elevate both legs at waist level all day, get up
        from a seated position every 10 minutes to move around for 30 minutes,
        never/rarely reach, handle, or finger, continually take unscheduled rest breaks
        during a workday, and be absent more than three times per month.

(R. at 22 (describing the 2017 report).) The ALJ then noted Dr. Suslick’s second opinion that

Plaintiff:

        [C]ould sit and stand/walk less than 1 hour total in a workday, never lift any weight,
        elevate both legs six inches or less for 10 to 15 minutes three times per hour, never
        reach, handle, or finger, [] would need unscheduled breaks every 15 minutes, and
        be absent from work more than three times per month.

(R. at 24 (describing the 2018 report).) Accordingly, the ALJ clearly considered each of Dr.

Suslick’s reports, and the detailed opinions contained therein.

        Second, Plaintiff disputes the ALJ’s statement that “[t]he assessment prepared by Dr.

Suslick is more based on claimant’s reported symptoms and limitations, rather than objective

findings and diagnostic test results.” (Pl.’s Mem. at 15 (citing R. at 26).) However, this observation

by the ALJ is supported by Dr. Suslick’s treatment notes, which confirm that Plaintiff appeared

twice for the sole purpose of filling out her disability paperwork. (R. at 978 (“[Plaintiff] comes in

to have her [d]isability form filled.”); 1269 (appearing for “forms”). On these occasions, Dr.

Suslick met with Plaintiff for fifty to sixty minutes, which was spent completing the disability

forms face-to-face with Plaintiff. (R. at 979, 1271.)

        For these reasons, the ALJ appropriately evaluated Dr. Suslick’s opinions after finding

those opinions should be afforded less than controlling weight, and the ALJ did not err in rejecting

his opinions.

        2. The ALJ Properly Considered Dr. Brengman’s Opinion.

        Dr. Brengman began treating Plaintiff in September 2017, after she was diagnosed with

diabetic gastroparesis. (R. at 1000.) In October 2017, Dr. Brengman laparoscopically inserted a

                                                 21
Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 22 of 26 PageID# 153




gastric stimulator, which was characterized by the medical records as an elective surgery. (R. at

992, 1000, 1002, 1410.) Dr. Brengman continued to follow up with Plaintiff after her surgery. (R.

at 989-992.) He described Plaintiff’s response to the gastric stimulator as “excellent.” (R. at 991.)

Although Plaintiff initially responded well to the surgery, reporting only “mild intermittent

episodes of nausea” and no vomiting, by July 2018, she described worsening gastrointestinal

symptoms. (R. at 989, 1385.) Plaintiff reported that she was experiencing nausea, denied vomiting,

and explained that her symptoms occurred more frequently at night. (R. at 1385.) Dr. Brengman

ordered several tests, which all came back with normal findings. (R. at 1387, 1416, 1418-19.)

       Dr. Brengman filled out a “Gastrointestinal Disorders Impairment Questionnaire” on

October 4, 2018. (R. at 1454-59.) Therein, Dr. Brengman rated Plaintiff’s pain as “moderate” and

stated that the pain occurs “daily with meals.” (R. at 1456.) He then opined that Plaintiff’s

symptoms were severe enough to interfere with her attention and concentration “frequently” and

that Plaintiff was “incapable of even ‘low stress’” because “when vomiting[,] patients are

universally unable to tolerate stress.” (R. at 1457.) Dr. Brengman also noted that Plaintiff would

need ready access to a restroom. (R. at 1458.) Dr. Brengman left many blanks on his questionnaire,

and declined to opine on Plaintiff’s ability to sit, stand and walk; whether she had any lifting and

carrying restrictions; and how often Plaintiff could be absent from work. (R. at 1457-58.)

       The ALJ afforded Dr. Brengman’s opinion “little weight.” (R. at 26.) The ALJ explained

that he found Dr. Brengman’s opinion unsupported by the record, because his opinion appeared

unspecific to Plaintiff and only related to vomiting. (R. at 26.) The ALJ also explained that he

found Dr. Brengman’s opinion that Plaintiff could not perform even low stress jobs inconsistent

with the record, “as the evidence does not document vomiting at a frequency that would limit her

during the workday.” (R. at 26.)



                                                 22
Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 23 of 26 PageID# 154




       The ALJ did not err in declining to afford Dr. Brengman’s opinion less than controlling

weight. As the ALJ explained, Dr. Brengman’s opinions were inconsistent with other evidence in

the record, which demonstrated that Plaintiff was not experiencing nausea at a frequency that

would render her unable to work. (R. at 1385 (reporting nausea occurring more frequently at night

and denying any vomiting).) Additionally, there is no indication that Dr. Brengman’s opinions are

“well-supported by acceptable clinical and laboratory diagnostic techniques.” (See R. at 1457.)

Instead, Dr. Brengman’s records indicate that Plaintiff reported to him that she was experiencing

intermittent episodes of vomiting, but, Dr. Brengman’s diagnostic testing returned with normal

results. (R. at 989-994, 1387, 1416, 1418-19.) Although Dr. Brengman checked “yes” to the

question of whether Plaintiff needed a job that permits ready access to a restroom, he did not offer

any explanation for why such a limitation would be warranted, and declined to opine on how often

Plaintiff would need to use the restroom. Accordingly, the ALJ did not err in determining that Dr.

Brengman’s opinions were not entitled to controlling weight.

       The ALJ’s decision reflects that the ALJ sufficiently considered the factors set forth in §

404.1527(c)(2)-(6) in determining to afford Dr. Brengman’s opinion little weight. The ALJ noted

that Dr. Brengman was Plaintiff’s surgeon and cited Dr. Brengman’s treatment records and

findings, demonstrating that he considered the treatment relationship between Dr. Brengman and

Plaintiff. (R. at 24-25.) Dr. Brengman did not provide any medical signs or laboratory findings

that would support Plaintiff’s frequent vomiting, and Dr. Brengman did not provide an explanation

for his opinions. (R. at 1457.) The ALJ explained that other evidence did not demonstrate Plaintiff

was vomiting at a frequency that would limit her during the workday. (R. at 26.) Finally, the ALJ

was persuaded to give Dr. Brengman’s opinions little weight by “other factors” including that Dr.

Brengman did not opine on any of Plaintiff’s functional limitations, and made generalized



                                                23
Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 24 of 26 PageID# 155




comments about patients who vomit, rather than Plaintiff specifically. (R. at 26, 1457.) Thus,

although the ALJ did not provide “a detailed factor-by-factor analysis” to evaluate Dr. Brengman’s

opinion, it is clear from the ALJ’s decision that the ALJ “meaningfully considered” the factors set

forth § 404.1527(c)(2)-(6) in deciding to afford Dr. Brengman’s opinion little weight. Dowling,

986 F.3d at 385.

       Therefore, the ALJ did not err in assigning Dr. Brengman’s opinion little weight.

   C. Substantial Evidence Supports the Pulmonary Impairments in Plaintiff’s Residual
      Functional Capacity Determination.

       Plaintiff argues that the ALJ erred in considering the limitations necessary to address

Plaintiff’s asthma and shortness of breath. (Pl.’s Mem. at 18-19.) Specifically, Plaintiff contends

that the ALJ’s attempts to account for Plaintiff’s shortness of breath and asthma by providing that

Plaintiff avoid “concentrated exposure to temperature extremes, wetness, and humidity and even

moderate exposure to respiratory irritants” was improper because there is no evidence that

Plaintiff’s asthma and shortness of breath are caused by any of these environmental sources. (Pl.’s

Mem. at 18.)

        The ALJ’s residual functional capacity determination must account for all credibly

established limitations. § 404.1545(a). When a medically determinable impairment stemming from

environmental factors affects a claimant’s work-related abilities, the ALJ must account for those

limitations in the residual functional capacity. § 404.1545(d).

       Here, the ALJ recognized Plaintiff’s pulmonary impairments, and found that, while

Plaintiff “had occasional acute respiratory disorders, such as bronchitis . . . she rarely had asthma

exacerbations requiring hospitalization and she has not required at home oxygen therapy.” (R. at

25.) In support of this observation, the ALJ considered a CT scan of Plaintiff’s chest in September

2016, which demonstrated upper lung zone ground glass nodularity, favoring a smoking-related

                                                 24
Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 25 of 26 PageID# 156




lung disease and features of small airway disease. (R. at 22, 713-14.) Plaintiff also underwent a

pulmonary function test that showed borderline airway obstruction. (R. at 23, 859.)

       Plaintiff’s claim that “there is no evidence” that Plaintiff’s asthma and shortness of breath

are caused by any environmental sources is belied by the record. (Pl.’s Mem. at 18.) Plaintiff

specifically testified that exposure to heat causes her to experience breathing issues. (R. at 64.) She

also testified that she cannot be around any smells, including candles, perfume, and cigarette

smoke. (R. at 64.) Similarly, state agency physician Tony Constant opined that, based on Plaintiff’s

neuropathy and asthma, she should avoid concentrated exposure to extreme cold, extreme heat,

wetness, and humidity, as well as even moderate exposure to fumes, odors, dusts, gases, and poor

ventilation. (R. at 203-04.) Accordingly, the ALJ properly accounted for her asthma and shortness

of breath by crafting a residual functional capacity that prevented Plaintiff from exposure to

environmental irritants. (R. at 20.) Plaintiff does not identify what, if any, additional limitations

the ALJ should have imposed to account for Plaintiff’s asthma and shortness of breath.

       Plaintiff also contends that the ALJ failed to account for Plaintiff’s use of a nebulizer,

which Plaintiff uses for fifteen minutes twice daily. (Pl.’s Mem. at 19.) However, the ALJ is only

required to consider Plaintiff’s ability to function in a workday. See SSR 96-8p, 1996 WL 374184

(July 2, 1996) (explaining that residual functional capacity is “an assessment of an individual’s

ability to do sustained work-related physical and mental activities in a work setting on a regular

and continuing basis . . . . mean[ing] 8 hours a day, for 5 days a week, or an equivalent work

schedule.”) There is no indication in the record that Plaintiff’s nebulizer use for fifteen minutes

twice per day would interfere with her ability to work or function in a workday.




                                                  25
Case 3:19-cv-00912-EWH Document 28 Filed 03/26/21 Page 26 of 26 PageID# 157




       Accordingly, the ALJ properly accounted for Plaintiff’s pulmonary impairments by

including proper limitations in Plaintiff’s residual functional capacity, and substantial evidence

supports the ALJ’s determination.

                                      VI. CONCLUSION

       For the reasons set forth above, the Court hereby ORDERS that Plaintiff’s Motion for

Summary Judgment (ECF No. 15) be DENIED, that Plaintiff’s Motion to Remand (ECF No. 16)

be DENIED, that Defendant’s Motion for Summary Judgment (ECF No. 21) be GRANTED and

that the final decision of the Commissioner be AFFIRMED.

       An appropriate Order consistent with this Memorandum Opinion shall be issued.

       The Clerk is directed to send a copy of this Memorandum Opinion to all counsel of record.



                                                                           /s/
                                                    Elizabeth W. Hanes
                                                    United States Magistrate Judge


Richmond, Virginia
Date: March 26, 2021




                                               26
